DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on December 31, 2021 in which claims 1-15 are pending in the application.

Response to Arguments
3.	Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 
 	Regarding claim 1, Applicant argues that Hershlovitz does not disclose “specify[ing] a battery replacement place at which the electric vehicle can arrive, on a basis of. . . the battery deterioration information”.
 	The examiner disagrees, Hershlovitz does disclose  battery deterioration information in [0007], wherein, “ The battery status data may comprise one or more of the following data: the battery charge level, the battery temperature, battery health, battery charge history, battery age, battery efficiency, and suchlike.”. It is noted that the Applicant did not define deterioration in the specification, therefore the examiner use the meaning of deterioration as generally define in the dictionary.
Regarding claims 5 and 13, Applicant argues that Hershlovitz and Kobayashi alone or in combination do not teach or suggest specifying a battery replacement place at which an electric vehicle can arrive based on “the weight of the electric vehicle”.
[0172]).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5	Claim(s) 1-5, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershkovitz et al. (US 2015/0039391 A1).
 	In regard to claim 1, Hershkovitz et al. discloses an information processing apparatus comprising:
 	at least one memory configured to store computer program code (see at least [0030], [0077], [0087], Figs. 2, 3); and 
 at least one processor (see at least [0030], [0077], [0087], Figs. 2, 3) configured to execute the computer program code to: 
 acquire remaining battery charge level information (see at least [0145], [0104], [0117]] and Figs. 1-9) and battery deterioration  (see at least [0007]) representing a status of a battery mounted on an electric vehicle; and
 	 specify a battery replacement place at which the electric vehicle can arrive, on a basis of the remaining battery charge level information (see at least [0145], [0117], [0104]), and the battery deterioration information (see at least [0007]) (see at least [0145], [0113]-[0117] and Figs. 1-9).

 	In regard to claim 2, Hershkovitz et al. discloses wherein the at least one processor is further configured to execute the computer program code to specify the battery replacement place at which the electric vehicle can arrive, on a basis of remaining battery charge level information (see at least [0145], [0104], [0117]] and Figs. 1-9); and on the basis of location information of the electric vehicle and location of the battery replacement place (see at least [[0111], [0113]-[0117]).
.
	In regard to claim 3, Hershkovitz et al. discloses wherein the at least one processor is further configured to execute the computer program code to:
 	acquire a remaining battery charge level of the battery (see at least [0145], [0104], [0117]] and Figs. 1-9); and specify the battery replacement place at which the electric vehicle can arrive, on a basis of the remaining battery charge level information (see at least [0145], [0104], [0117]] and Figs. 1-9) and the battery deterioration information (see at least [0007]) and on a basis of a route between the electric vehicle and the battery replacement place based on the location information of the electric vehicle and the location information of the battery replacement place (see at least [[0111], [0113]-[0117]).

 	In regard to claim 4, Hershkovitz et al. discloses wherein the at least one processor is further configured to execute the computer program code to specify  the (see at least [0111], [0120], [0091], [0160]-[0162], [0113]-[0117]).

 	In regard to claim 5, Hershkovitz et al. discloses wherein the at least one processor is further configured to execute the computer program code to acquire a weight of the electric vehicle (see at least [0172]) as a vehicle status representing a status of the electric vehicle other than the battery; and 
 specify the battery replacement place at which the electric vehicle can arrive, on a basis of the weight of the vehicle (see at least [0172]) and on a basis of a route between the electric vehicle and the battery replacement place based on location information of the electric vehicle and location information of the battery replacement place (see at least [[0111], [0113]-[0117]).

As to claims 9-13, they are method and process claims that recite substantially the same limitations as the corresponding apparatus claims 1-4.   As such, claims 9-13 are rejected for substantially the same reasons given for the corresponding claims 1-4 above and are incorporated herein.

	

s 6, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz et al. (US 2015/0039391 A1) in view of Sekijima et al. (US 2012/0203409 A1).
 	In regard to claims 6, 7, and 14, Hershkovitz et al. meets the limitations of claims  1 and 10 but does not particularly disclose wherein the at least one processor is further configured to execute the computer program code to, in a case where the battery replacement place is configured by a moving vehicle, specify a location after movement of the battery replacement place at which the electric vehicle can arrive, on a basis of current location information of the electric vehicle and current location information of the battery replacement place; wherein the at least one processor is further configured to execute the computer program code to, in a case where the battery replacement place is configured by a moving vehicle, specify the battery replacement place at which the electric vehicle can arrive, on a basis of current location information of the electric vehicle and location information of a movement destination to which the battery replacement place is scheduled to move.
 	Sekijima et al. discloses wherein the at least one processor is further configured to execute the computer program code to, in a case where the battery replacement place (equivalent to vehicle Y) is configured by a moving vehicle, specify a location after movement of the battery replacement place  (Vehicle Y is a mobile vehicle that transmits power to vehicle X and a battery composed at the mobile vehicle see [0073])) at which the electric vehicle can arrive, on a basis of current location information of the electric vehicle and current location information of the battery replacement place (see Fig. 1 and [0073] wherein control device 215 controls when power is transmitted from vehicle X to vehicle Y see also Fig. 12); wherein the at least one processor is further configured to execute the computer program code to, in a case where the battery replacement place is configured by a moving vehicle, specify the battery replacement place at which the electric vehicle can arrive, on a basis of current location information of the electric vehicle and location information of a movement destination to which the battery replacement place is scheduled to move (see Fig. 1 and [0073] , [0074] wherein control device 215 controls when power is transmitted from vehicle X to vehicle Y see also Fig. 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hershkovitz et al. with the disclosure of Sekijima et al. so that as suggested by Sekijima et al. a necessary electric power quantity can be calculated accurately.

7.	Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz et al. (US 2015/0039391 A1) in view of Zevenbergen et al. (US 2017/0100837 A1).
In regard to claims 8 and 15, Hershkovitz et al. meets the limitations of claims 1 and 10 but does not particularly disclose wherein the at least one processor is further configured to execute the computer program code to, in a case where the electric vehicle has an autonomous traveling device, control the autonomous traveling device so that the electric vehicle autonomously travels to the specified battery replacement place.
 	Zevenbergen et al. discloses the above limitation (see at least [0022]).
 	
.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Boss et al. (US 2017/0146354) defines general state in the art but not relevant to this invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 366